Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

During a telephone conversation conducted on 5/20/2022, Kevin Guynn authorized the Director to charge Deposit Account No. 50-2091 the required fee for additional claims. 

Authorization for this examiner’s amendment was given in an interview with Kevin Guynn on 5/20/2022.

The application has been amended as follows: 

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 10-11, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between I and II as set forth in the Office action mailed on 12/24/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Replaced claim 1 with: 
	1. (Currently Amended) A system for providing oxygen to one or more oxygen masks in an aircraft, the system comprising:
an oxygen tank;
the one or more oxygen masks;
a first oxygen line and a second oxygen line; and
a first electrically controllable valve;
wherein the first electrically controllable valve is coupled to the oxygen tank, to the first oxygen line, and to the second oxygen line;
wherein the one or more oxygen masks are each coupled to the first oxygen line and the second oxygen line downstream of the first electrically controllable valve for the transfer of oxygen from the oxygen tank via the first electrically controllable valve;
	wherein, in a working state when an electrical signal is applied, the first electrically controllable valve produces a connection between the oxygen tank and the first oxygen line when required, and permanently prevents a connection between the oxygen tank and the second oxygen line; 
wherein, in a rest state in an absence of the electrical signal, the first electrically controllable valve produces a permanent connection between the oxygen tank and the second oxygen line; and
wherein the first electrically controllable valve has a solenoid valve, and in the working state is activatable such that the first electrically controllable valve is configured to be opened and closed to transfer pulsed bursts of oxygen to the one or more oxygen masks.

Claim 2 has been cancelled. 

Replaced claim 3 with: 
3. (Currently Amended)	The system according to Claim 1, wherein:
a control unit calculates a first required oxygen quantity for the pulsed bursts of oxygen in a manner dependent on a present cabin altitude of the aircraft and a present air temperature in the aircraft, and activates the first electrically controllable valve in a working state based on the calculated first required oxygen quantity; and
the control unit opens and closes the first electronically controllable valve in the working state with a varying duration in a manner dependent on the first required oxygen quantity.

Claim 4, line 1, changed “Claim 2” to --Claim 1--.

Claim 4, line 2, changed “the duration of the opened first valve” to --a duration of the opened first electronically controllable valve--. 

Claim 6, line 2, changed “the oxygen masks” to --the one or more oxygen masks--.

Claim 6, lines 2-3, changed “the cabin altitude” to --a cabin altitude--.

Claim 7, lines 2-3, changed “conducted through the second oxygen line to the cabin altitude” to --conducted through the second oxygen line according to an altitude of a cabin of the aircraft--.

Claim 9, line 3, changed “the oxygen mask” to --the one or more oxygen masks--.

Replaced claim 10 with: 
10. (Currently Amended)	A method of supplying oxygen to one or more oxygen masks in a system for providing the oxygen to the one or more oxygen masks in an aircraft, the system comprising:
an oxygen tank;
the one or more oxygen masks;
a first oxygen line and a second oxygen line; and
a first electrically controllable valve;
wherein the first electrically controllable valve is coupled to the oxygen tank, to the first oxygen line, and to the second oxygen line;
wherein the one or more oxygen masks are each coupled to the first oxygen line and the second oxygen line downstream of the first electrically controllable valve for the transfer of oxygen from the oxygen tank via the first electrically controllable valve;
	wherein, in a working state when an electrical signal is applied, the first electrically controllable valve produces a connection between the oxygen tank and the first oxygen line when required, and permanently prevents a connection between the oxygen tank and the second oxygen line; 
wherein, in a rest state in an absence of the electrical signal, the first electrically controllable valve produces a permanent connection between the oxygen tank and the second oxygen line; and
wherein the first electrically controllable valve has a solenoid valve, and in the working state is activatable such that the first electrically controllable valve is configured to be opened and closed to transfer pulsed bursts of oxygen to the one or more oxygen masks, the method comprising the steps of:
		producing the connection between the oxygen tank and the first oxygen line using the first electrically controllable valve in the working state when the electrical signal is applied;
		setting the first electronically controlled valve into the rest state when the electrical signal is not applied, to produce the permanent connection between the oxygen tank and the second oxygen line, and to conduct oxygen via a second valve to the one or more oxygen masks; and
		activating the first electronically controlled valve such that the pulsed bursts of oxygen are transferred to the one or more oxygen masks by the first electronically controlled valve in the working state.

Claim 11 is cancelled. 

Replaced claim 12 with:
12. (Currently Amended) An aircraft comprising:
a passenger cabin; and
a system for providing oxygen to one or more oxygen masks in the passenger cabin, the system comprising:
an oxygen tank;
the one or more oxygen masks;
a first oxygen line and a second oxygen line; and
a first electrically controllable valve;
wherein the first electronically controlled valve is coupled to the oxygen tank, to the first oxygen line, and to the second oxygen line;
wherein the one or more oxygen masks are each coupled to the first oxygen line and the second oxygen line downstream of the first electronically controlled valve for the transfer of oxygen from the oxygen tank via the first electronically controlled valve;
wherein, in a working state when an electrical signal is applied, the first electronically controlled valve produces a connection between the oxygen tank and the first oxygen line when required, and permanently prevents a connection between the oxygen tank and the second oxygen line; 
wherein, in a rest state in the absence of the electrical signal, the first electronically controlled valve produces a permanent connection between the oxygen tank and the second oxygen line; and
wherein the first electronically controlled valve has a solenoid valve, and in the working state is activatable such that the first electronically controlled valve is configured to be opened and closed to transfer pulsed bursts of oxygen to the one or more oxygen masks.











Added Claim 13 as follows:
	13. (New) A system for providing oxygen to one or more oxygen masks in an aircraft, the system comprising:
an oxygen tank;
the one or more oxygen masks;
a first oxygen line and a second oxygen line; and
a first electrically controllable valve;
wherein the first electrically controllable valve is coupled to the oxygen tank, to the first oxygen line, and to the second oxygen line;
wherein the one or more oxygen masks are each coupled to the first oxygen line and the second oxygen line downstream of the first electrically controllable valve for the transfer of oxygen from the oxygen tank via the first electrically controllable valve;
	wherein, in a working state when an electrical signal is applied, the first electrically controllable valve produces a connection between the oxygen tank and the first oxygen line when required, and permanently prevents a connection between the oxygen tank and the second oxygen line; 
wherein, in a rest state in an absence of the electrical signal, the first electrically controllable valve produces a permanent connection between the oxygen tank and the second oxygen line; 
wherein a control unit calculates a first required oxygen quantity for pulsed bursts of oxygen in a manner dependent on a present cabin altitude of the aircraft and a present air temperature in the aircraft, and activates the first electronically controlled valve in the working state based on the calculated first required oxygen quantity; and
wherein the control unit opens and closes the first electronically controlled valve in the working state with a varying duration in a manner dependent on the first required oxygen quantity.

Added Claim 14 as follows:
	14. (New) The system according to Claim 13, wherein a duration of the pulsed bursts of oxygen can be varied by means of a duration of the opened first electronically controlled valve in the working state.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Meckes et al. (US 2008/0173355 A1).
While Meckes discloses: A system for providing oxygen to one or more oxygen masks in an aircraft (abstract), the system comprising:
an oxygen tank (oxygen source as per [0006]);
the one or more oxygen masks [0028];
a first oxygen line and a second oxygen line (lines connected at 10, 12 as per [0021]); and
a first electrically controllable valve (2);
wherein the first electrically controllable valve is coupled to the oxygen tank, to the first oxygen line, and to the second oxygen line [0024];
wherein the one or more oxygen masks are each coupled to the first oxygen line and the second oxygen line downstream of the first electrically controllable valve for the transfer of oxygen from the oxygen tank via the first electrically controllable valve [0025];
	wherein, in a working state when an electrical signal is applied [0026], the first electrically controllable valve produces a connection between the oxygen tank and the first oxygen line when required, and permanently prevents a connection between the oxygen tank and the second oxygen line [0025]; 
wherein, in a rest state in an absence of the electrical signal, the first electrically controllable valve produces a permanent connection between the oxygen tank and the second oxygen line [0025].
Meckes does not disclose: wherein the first electrically controllable valve has a solenoid valve, and in the working state is activatable such that the first electrically controllable valve is configured to be opened and closed to transfer pulsed bursts of oxygen to the one or more oxygen masks or wherein a control unit calculates a first required oxygen quantity for pulsed bursts of oxygen in a manner dependent on a present cabin altitude of the aircraft and a present air temperature in the aircraft, and activates the first electronically controlled valve in the working state based on the calculated first required oxygen quantity; and
wherein the control unit opens and closes the first electronically controlled valve in the working state with a varying duration in a manner dependent on the first required oxygen quantity.
While providing boluses of oxygen in an aircraft are known as described in [0005] and [0018] of Deane et al. (US 2008/0072907 A1), it would be impermissible hindsight to provide bolus capabilities on the valve (2) of Meckes as the prior art does not suggest such a combination.

The examiner has also cited other pertinent prior art on the PTO-892 form.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785